Citation Nr: 1222508	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative joint disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in part, granted service connection for PTSD at a 50 percent disability rating, effective April 19, 2007, denied service connection for tinnitus, denied service connection for hepatitis C and denied service connection for degenerative joint disease to include due to herbicide exposure.

In a November 2008 rating decision, the RO granted a higher disability rating of 70 percent for PTSD, effective April 19, 2007.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an initial rating in excess of 70 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.

2.  The Veteran has a current tinnitus disability that is consistent with and cannot be satisfactorily disassociated from his in-service noise exposure.

3.  Degenerative joint disease was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin, including presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411, 9434 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Degenerative joint disease of the lumbar spine and shoulder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim for tinnitus, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.

Regarding the remaining issues, the RO provided notice to the Veteran in a June 2007 letter, prior to the date of the issuance of the appealed January 2008 rating decision.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of an August 2007 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed degenerative joint disease disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed degenerative joint disease disability related to his service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


I.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran is currently rated at 70 percent under Diagnostic Code 9411 for his PTSD. 

Under the general rating formula for mental disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's depression disorder.  See Mittleider at 182.  In this case, in addition to major depressive disorder, the Veteran has a diagnosis of posttraumatic stress disorder (PTSD) and anxiety.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

In a May 2007 letter, the Veteran's spouse reported that her husband had always woken up from sleep "ready to do battle".  She related that he was having problems coping with things and he also had problems socializing with people and being in large crowds.  He got anxious and angry.  She noted that while they were still married, it was not easy as he "blows up for no apparent reason".

In a May 2007 letter, a private marriage and family therapist (MFT) noted that she had treated the Veteran since September 2006.   He initially sought out therapy due to multiple reasons with suicide and homicidal thoughts being the main concerns.  An at work injury resulted in increased down time which resulted in an increase of intrusive thoughts, memories, suicidal ideation, rage and hopelessness.  The MFT noted a long history of explosive anger/rage, depression, alcohol dependence, oppositional behavior, antisocial behavior and physical alternations.  She noted that a major area of his life that had been impacted was his rage reaction to things.  Other symptoms included intrusive thoughts and memories as well as flashbacks.  He had a history of isolating himself and being emotionally numbed, detached and incredibly uncomfortable with any emotion that left him feeling powerless such as crying.  He suffered from emotional constriction as he had difficulty in his significant relationships.  He was hypervigilant, cautious and prepared.  His relationships with his family were greatly affected by PTSD as he was extremely protective.  His sleep had been greatly affected by PTSD as he often had nightmares.  The MFT noted that the Veteran was unable to maintain himself and became more reactive to those he encountered which may result in danger to himself and others.

In a July 2007 letter, the MFT noted that the Veteran had been dealing with depression, agitation, anxiety, survivors guilt, rage, emotional and physical pain, fear, powerlessness, grief, suicidal ideation, revenge fantasies, reactive and explosive anger, moderate to severe relationship issues and in general, difficulty functioning from day to day.  He had an increase in all symptomatology related to PTSD including but not limited to invasive and terrifying dreams where he would wake up on the floor hiding and where he feared for his wife's life if she were to wake him in the middle of one of his dreams.  In the MFT's opinion, the counseling was tremendously helpful.

The Veteran underwent a VA examination in August 2007.  He reported that he saw a therapist as he was depressed and suicidal.  He indicated that he did not have a social life as he did not like it when people where around the house as he did not answer the door.  He had been married twice including his current marriage of 30 years.  He admitted to receiving 4 DUIs in the past as well as being arrested for assaulting two police officers.  He currently lived with his wife and youngest daughter, who was currently in recovery.  His activities of daily living included watching tv, gardening and finding things to do around his 10 acre property.  On examination, he was dressed in clean, casual clothing.  He was unusually nervous.  His anxiety lessened as the interview progressed but never stopped completely.  He became tearful several times.  His cognitive functioning appeared to be fair.  He was oriented times three.  He had some problems with his memory and difficulty with his current memory.  His intelligence was estimated to be in the average range.  His speech was understandable.  His attention span was limited.  His mood was down.  His impulse control was limited.  His affect indicated nervousness and tension.  His thought processes did not reveal anything bizarre or odd.  His associations were appropriate.  He denied hallucinations or delusions.  He had limited insight into PTSD.  His judgment was fair.  He had significant suicidal thoughts but no plans.  He was not a homicidal risk.  The examiner noted that the Veteran did not trust people and was a "door checker".  He was hypervigilant and was always looking for trouble before it happened.  He was very quick to anger and constantly attempting to control everything.  He had trouble getting along and working with people.  He stopped drinking when his wife told him that she would leave him if he did not stop.  He avoided people and was unhappy when people visited his home.  The examiner noted that the Veteran suffered from all symptoms of PTSD except for not having a sense of a foreshortened future.  His PTSD symptoms were having a moderately negative effect on several of his life area.  The diagnosis was PTSD.  A GAF score of 55 was assigned.

In June 2008, a private physician provided a psychiatric assessment of the Veteran.  He noted that the Veteran was married and lived with his wife and his daughter.  The Veteran described intrusive recollections of his combat experiences.  He had difficulty with depressed mood, anxiety and panic symptoms.  He had difficulty with diminished concentration, energy and motivation.  He experienced obsessive thinking and crying jags.  He had difficulty with sleep disturbance, including initial insomnia and mid-waking.  He had nightmares and experienced night sweats.  He thrashed in his sleep and recalled choking his first wife in his sleep.  He reported that sometimes he woke up screaming.  He experienced transient suicidal ideation.  He described difficulty with situations and circumstances that tended to restimulate his sense of distress.  He experienced episodes of anger and irritability.  He isolated from others and had few friends.  He had a history of conflicts with coworkers and supervisors.  His distress had significantly impacted his intimate relationships.  He stated that he felt "emotionally numb" and described difficulty with visual hallucinations at times.  On examination, he appeared on time for his appointment, was casually dressed and displayed appropriate personal hygiene.  His affect was flattened and subdued looking and was tearful at times during the interview.  His speech was clear and coherent.  He was oriented times three.  Associations were logical and orderly.  He reported some difficulty with visual distortions.  There was no evidence of auditory hallucinations.  Insight and judgement appeared to be intact.  Mood appeared to be depressed and he described difficulty with anxiety and panic symptoms.  He revealed transient suicidal ideation but did not appear in imminent danger of ham to himself at this time.  His memory seemed to be within normal limits.  He was a credible historian and was both pleasant and cooperative in the interview process.  

The physician noted that the Veteran described difficulty coping with stress related to his combat experiences in Vietnam.  He had intrusive recollections, flashbacks, difficulty with emotional numbing and affect regulation, including symptoms of depressed mood, anxiety and panic.  He experienced vegetative symptoms and transient suicidal ideation.  He had nightmares, night sweats and thrashed in his sleep.  He experienced an elevated startle response and a tendency toward being hyper-alert and hyper-vigilant to his surroundings.  He had difficulty with situations and circumstances that tended to restimulate his sense of of distress.  His distress has significantly impacted work, social and intimate relationships.  The diagnosis was PTSD.  A GAF score of 40/45 was assigned.

In an April 2009 addendum, the private psychiatrist noted that the Veteran had been seen on weekly counseling basis since the initial assessment.  The Veteran described continued difficulty with intrusive recollections and flashbacks of his combat experiences.  He had difficulty with affect regulation, including depressed mood, anxiety and panic symptoms.  He had difficulty with diminished mood and motivation.  He had initial insomnia and mid-waking.  He had nightmares, night sweats and thrashed in his sleep.  He had difficulty with transient suicidal ideation and episodes of anger and irritability.  He continued to have difficulty with an elevated startle response and a tendency toward being hyper-alert and hyper-vigilant to his surroundings.  He described situations and circumstances that tended to restimulate his sense of distress.  He experienced emotional numbing and a sense of survivor's guilt.  His distress continued to significantly impact his work, social and intimate relationships.  The physician indicated that the prognosis remained guarded at this time as the Veteran continued to experience difficulty with the above-noted symptoms.  The diagnosis was PTSD.  A GAF score of 40/45 was assigned.

The Board finds that an initial disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private records, VA treatment records and the August 2007 VA examination show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

Regarding social impairment, while his family relationships were troubled, the record indicates that he continues to live with his second wife and his daughter.  He has been able to communicate with the VA examiner and private examiners in a coherent manner.  The Veteran's GAF scores ranged from a low of 40/45 to a high of 55.  

The Board notes that the assigned GAF scores of 40 by the private physician in June 2008 and April 2009 reflect anywhere from some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the June 2008 and April 2009 private treatment reports also noted that the Veteran had no current homicidal or suicidal intentions, no auditory hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Private and VA treatment reports also noted that while the Veteran had past suicidal ideation, he had no current homicidal or suicidal thoughts or intentions, and he was oriented to person, place and time.  Neither the August 2007 VA examiner or any of the private physicians indicated that the Veteran experienced total occupational and social impairment.

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 


A. Tinnitus

The Veteran contends that his current tinnitus is the result of his noise exposure that he was subjected to during his service.  The Veteran served in Vietnam and was a weapons repairman in the Infantry.  

The Veteran underwent a VA examination in July 2007.  He presented with a low level buzzing in his ears.  The examiner noted a history of military, occupational and recreational noise exposure.  In the military, he was exposed to explosions and recalled an incident where he could not hear for about a half hour after being blown out of a hole.  His post-military noise exposure included construction work, truck driving, recreational hunting and using all terrain vehicles.  His tinnitus was bilateral and constant.  The examiner noted that tinnitus was a symptom, not a disease.  While it was commonly associated with noise exposure, it could also be initiated or affected by caffeine, nicotine, alcohol, stress, fatigue, numerous pathologies and over 200 prescription and non-prescription medications.  The examiner concluded that as tinnitus was not documented in his service treatment records, he was unable to connected tinnitus to military noise exposure without resorting to mere speculation.

Parenthetically, the Board notes that in the January 2008 rating decision, the Board granted service connection for bilateral hearing loss at a noncompensable evaluation.

Service treatment records confirm the Veteran's combat service and demonstrate noise exposure but are silent as to complaints, findings, or diagnosis pertaining to hearing loss or tinnitus.  

As noted above, the Veteran has a current diagnosis of bilateral tinnitus.

Therefore, the question to be decided in the present appeal is whether such bilateral tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus. 

However, in a prior rating decision, VA conceded that the Veteran is a combat veteran.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application, and the Board has accepted the Veteran's description of his noise exposure in service. 

While there is no competent opinion of record explicitly relating the Veteran's current tinnitus to service, the Board finds that the opinions provided by the VA examiner in July 2007 do not preclude service connection for this disability.  The VA examiner indicated that a determination regarding the relationship between tinnitus and the military noise exposure could not be determined without resorting to mere speculation.  Moreover, there is no medical opinion of record specifically attributing all of the Veteran's current tinnitus to his post-service noise exposure.  

Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the bilateral tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence). 

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469. 

As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Essentially, tinnitus cannot be satisfactorily disassociated from in-service acoustic trauma.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative Joint Disease

Laws and Regulations

The Veteran contends that his current degenerative joint disease was the result of his service.  Specifically, in an August 2007 statement, he claimed that his exposure to Agent Orange resulted in his disc disease.

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Board acknowledges initially that the Veteran's honorable active service included a tour of duty in the Republic of Vietnam.  Because the Veteran had in- country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are negative for injuries related to joint pain.  In February 1967, the Veteran presented with back pain and dizziness which was attributed to pharyngitis.  In May 1968, the Veteran reported pain in all of his joints which was the result of Dangi Fever.  Additionally, in December 1967 he sprained a finger on his right hand after falling down steps.  The Veteran's August 1969 separation examination was negative for complaints or treatments related to any joint pain or disability.

A December 2005 private x-ray report demonstrated degenerative changes of the thoracic spine.  

Private treatment records also demonstrate that the Veteran was treated at the emergency room for back, shoulder and hip pain in December 2005 after falling out of a truck while working.

An October 2007 private x-ray report demonstrated degenerative changes in the left AC joint.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for degenerative joint disease is not warranted.

There is a current diagnosis of degenerative joint disease of the thoracic spine and the left AC shoulder joint; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of low back pain and joint pain they were negative for any or diagnoses of any chronic disorders.  The joint pain complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no joint disorders were recorded at the time of his August 1969 separation physical examination and the complaints were were attributed to pharangytis and Dangi fever.  He was not diagnosed with a back or shoulder disorder until many years after service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed disabilities of the left shoulder and spine, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of these disabilities are as likely as not related to service.  

Moreover, there is no medical evidence suggesting that this degenerative joint disease was present in service or that it is etiologically related to any incident of service as the Veteran has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current degenerative joint disease to active service.  

As degenerative joint disease was not diagnosed in service or for many years after service, there is no basis on which to grant service connection on a direct basis.  However, the Veteran has asserted that his degenerative joint disease is secondary to herbicide exposure in service.

Degenerative joint disease, however, is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).  

The Board notes that the Veteran submitted an article which noted that a Vietnam veteran who was exposed to Agent Orange suffered from ailments including brain lesions and degenerative joint disease.  As noted above however, degenerative joint diseased is not amongst the identified disabilities associated with Agent Orange exposure.

Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for degenerative joint disease.

Accordingly, the Board further finds that there is no basis upon which to award service connection for degenerative joint disease a on a direct basis or a presumptive basis including due to Agent Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his degenerative joint disease disabilities are related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for degenerative joint disease is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran claims that he contracted hepatitis C while serving in Vietnam.  The Veteran has claimed that he contracted hepatitis C via air gun inoculations while his representative noted that the Veteran's entrance examination noted a vaccination scar without any other distinguishing body marks while his separation examination noted a "letter P" tattoo on the upper right arm that might have possibly been obtained while in service.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

Additionally, the Veteran submitted internet articles attributing hepatitis C to air gun inoculations.

The first indication of a diagnosis of hepatitis C is in a February 2001 treatment note

Here, there is evidence that the Veteran has a diagnosis of hepatitis C and has several known risk factors including an in-sevice tattoo and in-service inoculations.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hepatitis C, and that a further medical examination and opinion in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a physician skilled in the diagnosis and treatment of hepatitis C.  All indicated tests and studies are to be performed, and comprehensive social, and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the diagnosis of hepatitis C, and provide an analysis as to etiology.  The examiner should discuss whether the Veteran was exposed to hepatitis C risk factors in service (particulary air gun inoculations and tattoos), and if so, the examiner should offer an opinion regarding any possible relationship between these in-service risk factors and his currently diagnosed hepatitis C.  The physician should also address post-service risk factors, including exposure to other individuals with hepatitis C, tattoos, and continued drug and alcohol abuse.  Following a review of the claims folder and examination of the Veteran, the gastroenterologist is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service or is causally related to any incident of service.  The physician is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  Thereafter, readjudicate the claim.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


